Prospectus PAGLX March 1 2011 T. Rowe Price Global Large-Cap Stock Fund–Advisor Class A stock fund seeking long-term capital growth through investments in established companies throughout the world, including the U.S. This class of shares is sold only through financial intermediaries. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Content 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Global Large-Cap Stock Fund—Advisor Class 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 7 Useful Information on Distributions and Taxes 11 Transaction Procedures and Special Requirements 15 Distribution, Shareholder Servicing, and Recordkeeping Fees 18 3 More About the Fund Organization and Management 19 More Information About the Fund and Its InvestmentRisks 21 Investment Policies and Practices 23 Disclosure of Fund Portfolio Information 30 Financial Highlights 31 4 Investing with T. Rowe Price Account Requirements and Transaction Information 33 Purchasing Additional Shares 35 Exchanging and Redeeming Shares 35 Rights Reserved by the Funds 36 T. Rowe Price Privacy Policy 37 Investment Objective The fund seeks long-term growth of capital through investments primarily in the common stocks of large-cap companies throughout the world, including the U.S. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund’s Advisor Class Shareholder fees (fees paid directly from your investment) Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.65% Distribution and service (12b-1) fees 0.25% Other expenses 1.01% Total annual fund operating expenses 1.91% Fee waiver/expense reimbursement 0.81%a Total annual fund operating expenses after fee waiver/expense reimbursement 1.10%a a T.Rowe Price Associates, Inc. has agreed (through February 28, 2013) to waive its fees and/or bear any expenses (excluding interest, taxes, brokerage, extraordinary expenses, and acquired fund fees) that would cause the class’s ratio of expenses to average net assets to exceed 1.10%. Termination of the agreement would require approval by the fund’s Board of Directors. Fees waived and expenses paid under this agreement (and a previous limitation of 1.10%) are subject to reimbursement to T.Rowe
